Court of
                                            Antonio,

                                          October 25, 2013


                                         NO.04-12-00669-CR

                                         Donald W. Cox. Sr..
                                              Appellant

                                                  v.



                                          The Slate of Texas.
                                               Appellee


                                    Trial Court Case No. CR-12-036


                                           O R D E R

        The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid il in determining the legal and factual issues presented in the
appeal. See Tex. R. Api>. P. 39.S. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on December 10. 2013. to the following panel:
Justice Marion. Justice Martinez, and Justice Chapa. All parties will be notified of the Court's
decision in this appeal in accordance with TEX. R. APP. 1'. 4S.

       Either parly may tile a motion requesting the Courl to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. Sec TEX. R. Ait. P. 39.S. Such a motion should be filed within ten (10)
days from the date of this order.


        It is so ORDERED on October 25. 2013.



                                                                Sandee Bryan Marion. Justice
                                                                                           f
        IN WITNESS WHEREOF. I have hereunto set my hand and a/fixed the seal of the said
court on this October 25, 201 3.
                                                                                     / t*h